DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 06/12/2020.
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 06/12/2020 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 06/12/2020 are acceptable for examination purposes.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN105390741 to Liu (Liu, machine translation)
Regarding claim 1, Liu discloses battery (claim 1), comprising: a housing (claim 7),  a cover plate located at an end of the housing (11; a terminal disposed on the cover plate (Fig. 1, 3, claim 7),  a pole core located inside the housing and having a tab (claim 8, Fig 1). , at least one part of the tab being connected to the terminal (para 18); and an insulating spacer covering one side that is of the at least one part of the tab and that faces away from the terminal (side brackets  and T-shaped brackets, para 12,13, claim 1, 12, 13 Fig. 2).
Alternatively, even assuming that  Liu does not expressly disclose (depicted pole cores inside the housing) and takin into account that claim 8 teaches  the tab (para 18), one skilled in the art will easily realize that the limitation” a pole core located inside the housing and having a tab (claim 8, Fig 1) , at least one part of the tab being connected to the terminal is obvious and implicitly disclosed by Liu.
Regarding claim 2, Liu discloses wherein the tab has a bending portion and a socket formed by the bending portion, at least one part of the insulating spacer being in the socket (lugs are provided within sockets, having bending indentation).
Alternatively, the courts have held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to bent the lugs within adapters to provide relable electrical contact with terminals.
Regarding claim 3, Liu discloses wherein a surface that is of the terminal and that faces the pole core constitutes a mounting plane, and the tab further has a mounting portion connected to the bending portion, the mounting portion being parallel to the mounting plane and connected to the mounting plane, and the insulating spacer covering the mounting portion and an edge of the insulating spacer being located at a junction of the mounting portion and the bending portion.  In other words, Liu discloses that since the electrode lugs disposed within brackets 13 they necessarily have a mounting portion and bending portion. Lui also teaches, that   the bracket covering mounting portion and located at junction of mounting portion and bending portion along with par 126 126 Fig. 2). In addition, Lui teaches mounting plane to which mounting portion is being parallel (top of member 21, Fig. 5).
Regarding claim 6, Lui discloses the invention as discussed above as applied to claim 1 and incorporated therein. Since Liu teaches that bracket 12 detachable connected, it reads on clamped. Alternatively, regarding the limitation: “the insulating spacer is clamped onto the cover plate”: In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Regarding claim 10, Lui discloses wherein the surface that is of the insulating spacer and that faces the cover plate is provided with a first support rib and a second support rib, the first support rib and the second support rib being respectively located on two sides of the tab in a width direction of the tab and both abutting against the cover plate (Fig. 3, baffles 116).
Regarding claim 13
Regarding claim 14, Lui discloses wherein the cover plate has a first side region and a second side region arranged along a lateral direction of the cover plate, one part of the terminal being located in the first side region and another part being located in the second side region; there is at least one pair of pole cores, and each pair of pole cores comprises a first pole core corresponding to a position of the first side region and a second pole core corresponding to a position of the second side region, the first pole core having a first tab, at least one part of the first tab extending in a direction from the first side region to the second side region and being connected to at least the one part of the terminal, the second pole core having a second pole tab, and at least one part of the second tab extending in a direction from the second side region to the first side region and being connected to at least the another part of the terminal; and the insulating spacer covers one side that is of the at least one part of the first tab and that faces away from the terminal and one side that is of the at least one part of the second tab and that faces away from the terminal (Fig. 1-6, para 96-127).
Regarding claim 15, Lui discloses brackets 13 spaced apart (Fig. 2).
Claims 7 is   rejected under 35 U.S.C. 103 as being unpatentable over CN105390741 to Liu as evidenced by US 20180201143 to Lu.
Regarding claim 7, Lui discloses the invention as discussed above as applied to claim 6
However, since the criticality of attachment of the insulating spacer  through hook structure - a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in Lui, it would have been obvious top those skilled in the art at the time the invention was filed  to attach the insulating spacer to the cover plate through hook structure (i.e. the hook and corresponding slot)  as an obvious design choice, and as such it does not impact the patentability of claim 7. The attachment parts in electrical devices through hook structure is well known in the art as evidenced for example by US 20180201143 to Lu (para 31, claim 3).
Claims 11, 15 is   rejected under 35 U.S.C. 103 as being unpatentable over CN105390741 to Liu in view of WO 2016090868 to Bao (US 20170263983 is used as English language equivalent).
Regarding claim 11, Lui discloses the invention as discussed above as applied to claim 1 and incorporated therein. Lui does not expressly disclose wherein a protective adhesive layer is disposed between the insulating spacer and the at least one part of the tab.
Bao teaches an electrochemical storage device, wherein adhesive tape provided between a cell and a case to contain structural integrity of component of device under physical contact (shaking), prevent losing electrical contact between inner parts, electrolyte leaking etc. Therefore, a use the adhesive tape for above mentioned purposes is well known in the art. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Lui  with the protective adhesive layer is disposed between the insulating spacer and the at least one part of the tab, as taught by Bao, because the  use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious and would , prevent loosing electrical contact between inner parts,  electrolyte leaking  etc.  See KSR International Co. v. Teleflex Inc.
Regarding claim 12, Lui discloses the invention as discussed above as applied to claim 11 and incorporated therein. Lui does not expressly disclose wherein a width of the protective adhesive layer is less than a width of the terminal, and a length of the protective adhesive layer is less than a length of the terminal and greater than a width of the tab; and a width of the insulating spacer is less than the width of the terminal, and a length of the insulating spacer is greater than the width of the tab however, the courts have held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04. As such it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize width and length of the adhesive tape and insulative spacer to provide secure electrical contact and   prevent electrolyte leak.
Regarding claims 16 and 17, Lui teaches demand for high power batteries for electric vehicles (para 4, re claim 17). Lui teaches a power battery (para 5).   Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine two or more power batteries of Lui in pack to meet demands of automobile industry since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B)
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 5 depend from claim 4 and fall therewith.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 10 depend from claim 9 and fall therewith.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727